DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Status of Claims
This action is in reply to the communications filed on 10/04/2021. 
Claims 1, 8, 16, 17, 19 and 20 have been amended by the Applicant. 
Claims 4, 11 and 18 are canceled.
	Claims 1 – 3, 5 – 10, 12-17, and 19 – 20 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §112(b) rejection of claims 1 – 3, 5 – 10, 12-17, and 19 – 20 have been withdrawn pursuant to Applicant’s amendments to the claims.
Applicant’s amendments have necessitated the new ground of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 2, 5 – 9, 12-17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., US 20160343056 A1 (hereafter referred to as “Hu”) in view of Mathew et al., US 20150088642 A1 (hereafter referred to as “Mathew”).
Regarding claim 1, Hu discloses a computer-implemented method for generating pre-purchasing confidence recommendations for a user comprising: in response to the installation of the browser widget in a memory of a device where the browser execution environment is installed [see 0069 see 0078 (AR computer device 224 may receive the consumer action data of online activities from one or more web browsers on which candidate consumer 505 may search for and purchase goods and services); see also 0019],
scanning purchase records of post-sale activities [see 0069 (the AR computer device contains an AR application (APP), where the AR APP is installed on AR computer device. AR computer device is preprogrammed with algorithms that are learned from consumer’s purchase behaviors and events.  The user can upload or link to his/her own transactions on the device internally)];
presenting the scanned purchase records in a content display area on the browser execution environment [see 0050 (processing cardholder payment transaction based on consumer past actions such as payment transactions and online activities)];
based on the scanned purchase records as displayed in the content display area, searching at least one database separate from that of the memory for product-specific parameters of each purchase record of the scanned purchase records [see 0069 (the APP will adjust some APP parameters more close to the personal behavior, searches on a cloud-based merchant offer database); see also 0052 (a database server is communicatively coupled to a database that stores data. In one embodiment, database 220 includes preference vectors based on payment transactions from a plurality of cardholders, consumer actions, local filters, and potential recommendations); Examiner notes that database 220 stores product specific parameters associated with users and purchase records which is separate from the cloud-based merchant offer database which is searched];
storing the searched product-specific parameters and the post-sale activities in a distributed data source accessible by the browser execution environment [see 0052 (A database server 216 is see also 0070]
correlating and updating, absent user input, the product-specific parameters with the post-sale activities, wherein correlated results are stored in the distributed data source [see 0073 (AR computer device 224 performs actions on and stores all of this data locally. AR computer device 224 performs the updating of the personalized vectors rather than transmitting information to recommendation server 510. This insures that the personalized data about candidate consumer 505 remains on AR computer device 224. While AR computer device 224 may receive transaction data about candidate consumer 505 from recommendation server 510, AR computer device 224 does not transmit that data or other data to computer devices not in the control of candidate consumer)].
monitoring purchasing activities of the user on the browser execution environment  [see 0078 (AR computer device monitors current consumer actions; the AR computer device links to one or more sources of data from consumer actions such as payment transactions performed by the consumer)];
 in response to the monitoring, retrieving, substantially in real-time, relevant correlated results from the distributed data source [see 0019 (The AR computer device receives the preference vectors from the recommendation server. The AR computer device generates personalized vectors by combining the received preference vectors with the candidate consumer's actions (payment transactions and online actions); see also 0040 (Furthermore, as used herein, the term “real-time” refers to at least one of the time of occurrence of the associated events, the time of measurement and collection of predetermined data, the time to process the data, and the time of a system response to the events and the environment)];
 and based on the retrieved correlated results, generating a pre-purchasing confidence recommendation at a pre-determined notification location of the GUI of the browser execution environment to the user [see 0087 (AR computer device 224 determines 720 at least one personalized vector 615 (shown in FIG. 6) based on the at least one preference vector 605, the at least one consumer action 610, and the time aspect associated with each of the at least one consumer action 610. AR computer device 224 displays 725 at least one recommendation 640 to candidate consumer 505 based on the at least one personalized vector); see also 0084 (AR computer device 224 displays the recommendations 640 while candidate consumer 505 is web browsing or using other applications or programs on AR computer device)].
	Hu does not explicitly teach the ideas of presenting a browser widget to be selected for installation and executable within a browser execution environment, wherein the browser widget provides functionality within the browser execution environment only and is presented to the user as an icon on a graphical user interface (GUI) of the browser execution environment; obtaining product- specific parameters including at least one or more of the following: a stock keeping unit (SKU) value, a universal product code (UPC) value, a size value, and a color value; identifying actions that are associated with at least a return request of a past purchased item, an acceptance from a merchant of the return request, an exchange request of a past purchased item, or a feedback of a past purchased item from the user; while the content display area of the browser execution environment displays the scanned purchase records before completion of a purchase by the user.  Hu discloses an AR computer device which contains an AR application (APP), where the AR APP is installed on the device.  (see 0069)
However, Mathew teaches presenting a browser widget to be selected for installation and executable within a browser execution environment, wherein the browser widget provides functionality within the browser execution environment only and is presented to the user as an icon on a graphical user interface (GUI) of the browser execution environment [see 0020 (intelligent shopping cart software may be provided to each of the consumer's electronic devices, for example, a plug-in application may be provided for the consumer's browser software, or application programming interface (API) software may be generated for each of the consumer's electronic devices. requests from a consumer, the intelligent shopping cart server computer 102 transmits 210 the API(s) to the consumer's electronic device(s). For example, the intelligent shopping cart server computer 102 may download an API to the consumer's Smartphone, where it is stored); 
Mathew also teaches obtaining product- specific parameters including at least one or more of the following: a stock keeping unit (SKU) value, a universal product code (UPC) value, a size value, and a color value [see 0014 (the intelligent shopping cart server computer 102 is operably connected to the Internet 108, and may be configured for communications with one or more product or item or service identification databases which include information such as stock keeping units (SKU), data attributes for products that may include, but are not necessarily limited to, manufacturer name, product or service descriptions including product ingredients (if applicable), material, size, color, packaging, and/or warranty terms)]
Mathew further teaches the idea of scanning product records and interactions and identifying actions that are associated with at least a return request of a past purchased item, an acceptance from a merchant of the return request, an exchange request of a past purchased item, or a feedback of a past purchased item from the user [see 0025 (consumer could then be required to check a “Yes” radio button (for example) before proceeding with checkout, or a “No” radio button to return to the item list and determine whether or not to delete or replace one or more items that have been flagged as being misaligned with the consumer's preferences, criteria and/or requirements) see also 0019 (the consumer may use his or her username and password to access an intelligent shopping cart update webpage to update and/or change any preferences, criteria or requirements data); see also 0045 (based on the 
Lastly Mathew teaches identifying items that do not match consumer preferences, presenting a notification on a the GUI and generating a recommendation while the content display area of the browser execution environment displays the scanned purchase records before completion of a purchase by the user [see 0029 and 0030 (When the consumer is shopping online, such notifications and/or indications may take the form of icons or marks on an online shopping itemized receipt that is generated by the online merchant in an online shopping cart, which is presented for review to the consumer before the purchase is consummated the consumer may have the opportunity to replace any mismatched or misaligned products in his or her shopping cart with different merchandise (or service) that meets his or her criteria, which saves time and avoids a potential product return scenario (or disappointment with regard to a service). Furthermore, in some embodiments, the intelligent shopping cart software may be configured to provide one or more suggested replacement products when a mismatch is detected. Any replacement suggestions or proposals may be based on preference and/or requirements)]. 
One of ordinary skill in the art at the time of filing of the invention would have recognized that the known techniques described by reference in Mathew would have been applicable to the invention of Hu as they both share common functionality and purpose namely – providing recommendation to users based on past purchases and cart interactions.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of tracking past purchases and utilizing them to provide recommendations (as taught by Mathew) to the adaptive recommendation system of Hu would have yielded predictable results and resulted in an improved system. It would have been 
Further, applying the disclosed technique of Mathew to the teachings of Hu would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed system would yield a predictable result of improving the efficacy of subsequent recommendations for replacement products or services [see Mathew: 0045]. 

Regarding claim 2, the combination of Hu and Mathew teaches the computer-implemented method of claim 1. Hu further discloses  scanning another set of post-sale activities from another data source [see 0050 (adaptive recommendation (“AR”) computer device configured to provide recommendations of items (goods and services) to a candidate consumer based on the past actions (payment transactions and online activities)); see also 0067 (the plurality of payment transactions may be provided by third party sources)].

Regarding claim 5, the combination of Hu and Mathew teaches the computer-implemented method of claim 1. Hu does not explicitly generating comprises generating the pre-purchasing confidence recommendation to the user in response to the user adding an item to an online shopping cart. However, Mathew teaches wherein generating comprises generating the pre-purchasing confidence recommendation to the user in response to the user adding an item to an online shopping cart [see 0024 (the intelligent shopping cart server computer determines that a product in the virtual shopping cart is a mismatch with regard to the consumer's preferences, criteria or requirements, then an alert notification or alert message is transmitted by the intelligent shopping cart server computer to the consumer's device)].


Regarding claim 6, the combination of Hu and Mathew teaches the computer-implemented method of claim 1. Hu further discloses wherein generating comprises generating the pre-purchasing confidence recommendation to the user in response to the user searching for an item matching one of the product-specific parameters from the distributed data storage unit [see 0073  (AR computer device 224 performs actions on and stores all of this data locally. AR computer device 224 performs the updating of the personalized vectors rather than transmitting information to recommendation server 510. This insures that the personalized data about candidate consumer 505 remains on AR computer device 224. While AR computer device 224 may receive transaction data about candidate consumer 505 from recommendation server 510, AR computer device 224 does not transmit that data or other data to computer devices not in the control of candidate consumer)].

Regarding claim 7, the combination of Hu and Mathew teaches the computer-implemented method of claim 1. Hu further disclose receiving input from the user, said input comprising personal preferences of products [see 0022 (the AR computer device receives the initial consumer actions from the candidate consumer, such as through a survey. In other embodiments, the initial consumer actions may be based off of the candidate consumer's web browsing history or the candidate consumer's payment transactions through an app on the AR computer device); see 0023 (To generate the initial personalized vectors, the AR computer device combines the initial consumer actions with the received preference vectors)].

Regarding claim 8, claim 8 recites a computer system comprising substantially similar limitations as claim 1. Claim 8 is rejected under substantially similar grounds as claim 1. 

Regarding claim 9, claim 9 recites a computer system comprising substantially similar limitations as claim 2. Claim 9 is rejected under substantially similar grounds as claim 2. 

Regarding claim 12, claim 12 recites a computer system comprising substantially similar limitations as claim 5. Claim 12 is rejected under substantially similar grounds as claim 5. 

Regarding claim 13, claim 13 recites a computer system comprising substantially similar limitations as claim 6. Claim 13 is rejected under substantially similar grounds as claim 6. 

Regarding claim 14, claim 14 recites a computer system comprising substantially similar limitations as claim 7. Claim 14 is rejected under substantially similar grounds as claim 7. 

Regarding claim 15, the combination of Hu and Mathew teaches computer system of claim 8. Hu further discloses wherein the purchasing activities comprise searches entered in a search bar [see 0083 (candidate consumer 505 uses AR computer device 224 to search for recommendations which AR computer device 224 displays, or causes to be displayed, in response. In other embodiments, AR computer device 224 displays the recommendations 640 while candidate consumer 505 is web browsing or using other applications or programs on AR computer device); see also 0027].

Regarding claim 16, claim 16 recites a tangible non-transitory computer-readable medium comprising substantially similar limitations as claim 1. Claim 16 is rejected under substantially similar grounds as claim 1. 

Regarding claim 17, claim 17 recites a tangible non-transitory computer-readable medium comprising substantially similar limitations as claim 2 and 3. Claim 17 is rejected under substantially similar grounds as claim 2 and 3. 


Regarding claim 19, claim 19 recites a tangible non-transitory computer-readable medium comprising substantially similar limitations as claim 5. Claim 19 is rejected under substantially similar grounds as claim 5. 

Regarding claim 20, claim 20 recites a tangible non-transitory computer-readable medium comprising substantially similar limitations as claim 15. Claim 20 is rejected under substantially similar grounds as claim 15. 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., US 20160343056 A1 (hereafter referred to as “Hu”) in view of Mathew et al., US 20150088642 A1 (hereafter referred to as “Mathew”) and further in view of Adderton et al., US 20130346195 A1 (hereafter referred to as “Adderton”). 
Regarding claim 3,  the combination of Hu and Mathew teaches the computer-implemented method of clam 2. The combination does not explicitly teach wherein the another data source comprises electronic mail messages of the user.
However, Adderton teaches wherein the another data source comprises electronic mail messages of the user [see at least 0045 (A brand page is configured to aggregate into one page one or more of: contact information of the brand; logs of e-mails and other electronic communication with the brand; content, such as music, videos, articles, product web pages, associated with the brand; 
One of ordinary skill in the art at the time of filing of the invention would have recognized that the known techniques described by reference in Adderton would have been applicable to the inventions of Hu and Mathew as they all share common functionality and purpose namely – providing recommendation to users based on past purchases and cart interactions.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of tracking user mail communications (as taught by Adderton) to the intelligent recommendation systems of Hu and Mathew would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Adderton to the inventions of Hu and Mathew would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Adderton to the teachings of Hu and Mathew would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed system would yield a predictable result of providing recommendations to users based on  collected user interactions and displaying that information to users on a page to assist with recommendation and product purchase [see Adderton: 0045 and 0007 – 0009].

Regarding claim 10, claim 10 recites a computer system comprising substantially similar limitations as claim 3. Claim 10 is rejected under substantially similar grounds as claim 3. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.H./Examiner, Art Unit 3625 

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625